DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s summary of the interview of 23 November 2020 is accurate.
Applicant’s amendment to claim 3 is acknowledged. The rejection of claim 3 under 35 U.S.C. 112 is withdrawn.
Claims 1-4, 6, 7, 9-11, 16-22, 24, 26-28 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 9-11, 16-22, 24, 26-28 have been considered but they are moot in view of the new grounds of rejection presented in this Office Correspondence. Note applicant argues the claims as amended. Nevertheless the examiner is addressing the arguments to further clarify how amended claim 1 is anticipated or obvious over Joerg reference of record.  
Applicant argues at page 8 of the response filed 15 December 2020:
“Indeed, the Examiner cannot find such teaching in the prior art of record. For example, Joerg discloses a method for loading data from a source schema to a target schema. Joerg at Abstract. Joerg discloses using generic operators to setup loading instances (or programs) to load data into the target schema equipped data management system. See id. at Abstract and [0026], The operators are used to set up incremental loading source data into the target database. See id. Thus, Joerg is limited to loading source data into a database and does not teach or even suggest updating the schema of the database as claimed”
In response the examiner is not persuaded. Joerg clearly teaches updating the schema of the database at paragraph 0056 reproduced below:

Applicant argues at page 9 first paragraph of the response:
“The Examiner asserts that, in Joerg, the abstract extract, transform, and load (ETL) operator model in the form of a directed acyclic graph (DAG) discloses the recited “graph model.” See Office Action at p. 3. Applicant respectfully disagrees. Only to expedite the prosecution of this application, Applicant has amended claim 1 to more clearly recite the “graph model.” In Joerg, the DAG is limited to a shape of the operator flow for graphic depiction of ETL operators for data loading process, so the DAG disclosed in Joerg is not for “organization of loaded data in the database” as recited in amended claim 1 and does not include “one or more vertex types, one or more edge types, or a combination thereof’ as recited in amended claim 1. See Joerg at [0027], Therefore, Joerg fails to disclose the “graph model” as recited in amended claim 1”.  
In response the examiner is not persuaded. Any graph including the DAG model taught by Joerg contains one or more vertex types and one or more edge types or a combination thereof. Furthermore the one or more vertex types and one or more edge types merely appear in the preamble of claim 1 thus do not seem to play any role in the manner the method operates. The added “the schema defining organization of the loaded data in the database” merely describes the inherent role of a database schema. Joerg clearly teaches such schema when Joerg shows changes in the source schema are propagated to the target schema and update the target schema as shown in paragraph 0056.
Applicant further argues at page 9, second paragraph of the response:
“The Examiner asserts that [0056] of Joerg teaches “running a schema change job to update the target schema.” Office Action at p. 3. Applicant respectfully disagrees. In Joerg, the incremental delta 
In response the examiner is not persuaded. Joerg clearly teaches running a schema change job to update the schema at paragraph 0056 as discussed above. Paragraph 0078 further discusses schema changes at the source database, reproduced below:
“the application 150 may eliminate rows from the matrix corresponding to the join predicate being affected by an update in the data sources.  For example, FIG. 11 illustrates simplifying a matrix 1102 based on properties of the source data, according to one embodiment of the invention”.
Applicant further argues at page 9 third paragraph of the response:
“The features as recited in amended claim 1 provides a schema change technique for graph model database, the technique including “updating the loaded data in the database based on the updated target schema for maintaining consistency between the updated loaded data and the updated schema.” Updating of the schema can result in inconsistency between the loaded data and the updated schema, and the method as claimed in amended claim 1 can prevent such inconsistency and thus improve upon existing graph model database management methods”.
In response the examiner points out claim 1 as amended merely requires “updating the loaded data in the database based on the updated schema for maintaining consistency between the updated loaded data and the updated schema”. Note the now added “for maintaining consistency between the updated loaded data and the updated schema” merely describes an intended result without showing any action performed by the claimed method in order to obtain such consistency. 

“[0080] If the datasets reside in database systems, the database systems typically enforce referential integrity.  In such a case, the application 150 may simplify the matrix 1002.  For example, if referential integrity is enforced, a product record may not reference a nonexistent packaging record.  Thus, deleting a packaging record does not result in a product record with a "dangling" reference to the packaging record.  Typically, database systems enforce referential integrity by: (i) prohibiting deleting the packing record or (ii) deleting dependent records of the deleted record.  Consequently, inserting a packaging record does not result in a new join partner for a product record.  Similarly, deleting a packaging record does not result in a join partner being lost for a product record.  Thus, the application 150 may remove labels for corresponding cells 1110 in the matrix 1102 of FIG. 11”. 
Applicant presents no specific arguments regarding other claims except they depend from an allowable claim.
For all the reasons discussed above, rejection to all pending claims is maintained using Joerg and the references of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 7, 10, 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joerg et al (US 20110055147) of record provided by the applicant.
Regarding claim 1, Joerg substantially discloses teaches or suggests a method for updating a schema of a database storing loaded data (see at least 0026-0027 ETL jobs for loading data incrementally from source system to target system), the schema defining organization of the loaded data in the database and based upon a graph model (see at least 0026-0027 the instance of the abstract ETL operator model may be a directed acyclic graph, each node of the directed acyclic graph representing an operator or a table), note the now added “the graph model including one or more vertex types, one or more edge types, or a combination thereof” merely reads on the fact that any graph consists of vertex and edge, the directed acyclic graph taught by Joerg is no exception, the method comprising:
running a schema change job to update the schema (see at least 0056 an incremental load captures changes of data in the source schema, propagates the changes to the target schema, and updates the target schema incrementally. In one embodiment, the application 150 may provide a model 155 for changed data. The application may use the model 155 to load data incrementally); Paragraph 0078 further discusses the concept of a schema change job to update the schema, reproduced below:
“the application 150 may eliminate rows from the matrix corresponding to the join predicate being affected by an update in the data sources.  For example, FIG. 11 illustrates simplifying a matrix 1102 based on properties of the source data, according to one embodiment of the invention”;

“[0080] If the datasets reside in database systems, the database systems typically enforce referential integrity.  In such a case, the application 150 may simplify the matrix 1002.  For example, if referential integrity is enforced, a product record may not reference a nonexistent packaging record.  Thus, deleting a packaging record does not result in a product record with a "dangling" reference to the packaging record.  Typically, database systems enforce referential integrity by: (i) prohibiting deleting the packing record or (ii) deleting dependent records of the deleted record.  Consequently, inserting a packaging record does not result in a new join partner for a product record.  Similarly, deleting a packaging record does not result in a join partner being lost for a product record.  Thus, the application 150 may remove labels for corresponding cells 1110 in the matrix 1102 of FIG. 11”. 
Note the amended features of “the graph model including one or more vertex types, one or more edge types, or a combination thereof” recited in the preamble seem to be mere non-functional descriptive material not affecting the operation of the claimed method. 
The now added “for maintaining consistency between the updated loaded data and the updated schema” at the last line merely describes an intended result without showing any action to be performed by the claimed method in order to obtain such consistency. 

Regarding claim 2, Joerg further teaches or suggests the method of claim 1, further comprising obtaining the schema change job, further comprising incrementing a version number of the updated schema, or a combination thereof (see at least 0026 ETL jobs for loading data incrementally from source system to target system are generated, clearly each incremental update of the schema has to be associated with an incremented version number).

Regarding claim 3, Joerg further teaches the method of claim 2, wherein said obtaining comprises obtaining the schema change job that specifies one or more changes for the schema (see at least 0028 the extended abstract ETL operator model may specify each incremental variant as a composition of operators from the abstract ETL operator model. Examples of operators from the extended abstract ETL operator model include an incremental SPLIT operator, an incremental FILTER operator, an incremental PROJECT operator, and an incremental JOIN operator).

Regarding claim 4, Joerg further teaches or suggests the method of claim 3, wherein said obtaining comprises obtaining the schema change job that specifies the one or more changes for the schema (see at least 0054 note the claimed vertex type reads on the nodes taught by Joerg). Although does not specifically show adding a new vertex type, adding a new edge type, dropping a vertex type of the vertex types, dropping an edge type of the edge types, adding a new attribute to a vertex type of the vertex types, adding a new attribute to an edge type of the edge types, dropping an attribute from a vertex type of the vertex types, dropping an attribute from an edge type of the edge types, or a combination thereof, it would have been obvious to one of ordinary skill in the art to do so depending on the changes required by the ETL jobs (see at least 0050 the schema mapping 402 specifies a collection of transformations 408 between a source schema 404 and a target schema 406).

Regarding claim 6, Joerg further teaches or suggests the method of claim 1, wherein said running comprises:
extracting a delta list from the schema change job (see at least 0029 the software application may also generate, from the instance of the abstract ETL model, an ETLjob for incrementally 
updating the schema according to the delta list (see at least 0029 note the update of the target schema is performed based on the increment data load).

Regarding claim 7, Joerg further teaches the method of claim 6, further comprising assigning a version number to the extracted delta list, the version number being associated with the schema, or wherein said extracting comprises generating the delta list based on changes specified in the schema change job for the schema (see at least 0029, note the update of the schema is performed based on the increment data load in the method of Joerg).

Regarding claim 10, Joerg further teaches or suggests the method of claim 6, further comprising semantically checking the delta list to avoid violating referential integrity with respect to the schema (see at least 0047-0048, 0080).

Regarding claim 17, Joerg further teaches or suggests the method of claim 1, wherein the loaded data includes source data loaded into the database before said running, and wherein said updating comprises updating the loaded data by avoiding reloading the source data into the database model (see at least 0056 an incremental load captures changes of data in the source schema, propagates the changes to the target schema, this clearly suggests the source data has been loaded into the database before said running, 0029 the schema update is performed based on the increment data load, thus reloading is clearly avoided since the load is incremental).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 16, 19, 20, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) of record provided by the applicant.
Regarding claim 9, Joerg does not specifically show the method of claim 7, further comprising storing the delta list associated with each respective version number and maintaining a history of the schema based upon the stored delta list. However since the data loading is incremental in the method of Joerg, it would have been obvious to one of ordinary skill in the art to include the claimed features in order to keep track of each incremental update.

Regarding claim 11, Joerg does not specifically show the method of claim 10, further comprising reporting an error upon identifying a violation of the referential integrity with respect to the schema. However Joerg clearly teaches maintaining referential integrity with respect to the schema (see at least 0080). Thus it would have been obvious to one of ordinary skill in the art to include reporting an error as claimed when violation is detected in order to provide remedy to ensure data integrity. Note the recited multiple "wherein" merely describe different scenario of checking for violation. Note the claimed vertex 

Regarding claim 16, although Joerg does not specifically show the method of claim 1, further comprising backing up the schema prior to said running the schema change job, it is customary to do so in order to ensure system rollback if necessary. Thus it would have been obvious to one of ordinary skill in the art to include the claimed features while implementing the method of Joerg in order to ensure system rollback.

Regarding claim 19, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies dropping an attribute of a vertex type or an edge type in the schema, and wherein said updating the loaded data comprises removing the loaded data of the attribute. However the claimed schema change job reads on the ETL job of Joerg that transforms a schema mapping into an instance of the abstract ETL operator model (see at least 0048-0050). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features while implementing the method of Joerg depending on the updated schema mapping.

Regarding claim 20, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies dropping a vertex type or an edge type from the schema, and wherein said updating the loaded data comprises removing the loaded data of the vertex type or the edge type. However the claimed schema change job reads on the ETL job of Joerg that transforms a schema mapping into an instance of the abstract ETL operator model (see at least 0048-0050). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features while implementing the method of Joerg depending on the updated schema mapping.

Regarding claim 22, although Joerg does not specifically show the method of claim 1, further comprising backing up the loaded data prior to said updating, it would have been obvious to one of ordinary skill in the art to do so in order to ensure data integrity for rollback when needed. Note the recited "further comprising validating a graph query based on said updating for maintaining consistency between the validated graph query and the updated schema or a combination thereof" is optional, thus not addressed by the examiner in this Office Correspondence.

Regarding claim 24, although Joerg does not specifically show the method of claim 22, further comprising requesting an update to the graph query upon determining that the graph query is invalid based on said updating, or wherein said validating comprises reporting invalidity of the graph query upon determining that the graph query is based on a vertex type and/or an edge type that is dropped via said updating, it would have been obvious to one of ordinary skill in the art to do so in order to ensure consistent mapping of the graph query to the updated source data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) provided by the applicant, further in view of Mukherjee et al (US 20040139212) both of record.
Regarding claim 18, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies adding a new attribute to a vertex type or an edge type in the schema, it would have been obvious to one of ordinary skill in the art to do so depending on the changes required by the ETL jobs (see at least 0050 the schema mapping 402 specifies a collection of transformations 408 between a source schema 404 and a target schema 406).
Furthermore, Joerg does not specifically show but Mukherjee teaches or suggests:

scanning attributes of the vertex type the edge type or a combination thereof (see at least Figure 7 block 70):
re-packing the attributes including the new attribute into a predetermined binary format (see at least Figure 7 block 73); and
assigning a default value to the new attribute (see at least 0215).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mukherjee while implementing the method of Joerg in order to process new attributes in the updating of loaded data.

Claims 21, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) provided by the applicant, further in view of Dingman et al (US 9,430,114) both of record.
Regarding claim 21, Joerg does not specifically show the method of claim 20, wherein the schema change job specifies a cascade option for dropping the edge type, and wherein said updating the loaded data further comprises dropping a FROM vertex type or a TO vertex type corresponding to the edge type based on the cascade option. However it is well known in the art to do so as shown by Dingman (see at least col. 35 lines 25-28, col.36 lines 27-29) to perform changes in schemas. Thus it would have been obvious to one of ordinary skill in the art to include the claimed features taught by Dingman while implementing the method of Joerg in order to perform changes in schemas depending on commands required to perform the changes.

Regarding claim 26, although Joerg does not specifically show the method of claim 1, further comprising validating a loading job based on said updating for maintaining consistency between the 

Regarding claim 27, Joerg/Dingman further teaches or suggests the method of claim 26, wherein said validating comprises reporting invalidity of the loading job upon determining that the loading job is configured to load source data into an attribute that is added or dropped via said updating (see at least col.45 lines 59-64 Dingman).

Regarding claim 28, Joerg/Dingman further teaches or suggests the method of claim 26, further comprising requesting an update to the loading job upon determining that the loading job is invalid based on said updating (see at least col.48 lines 62-65, col.50 lines 17-23 Dingman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al (US 20160179850) teach providing adaptive private network database schema migration and management processes.
Anand et al (US 20140020043) teach coordinating data sharing among applications in mobile devices including schema update for shared objects.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 February 2020